Petition for Writ of Mandamus Denied and Memorandum Opinion filed June
19, 2003








 
Petition for Writ of Mandamus Denied and Memorandum
Opinion filed June 19, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00671-CV
____________
 
IN RE WALLACE B. CLARK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On June 11, 2003, relator
filed a petition for writ of mandamus in this Court.  See Tex.
Gov=t. Code Ann. ' 22.221; see also Tex. R. App. P. 52.  In his petition, relator
seeks his release on bond in cause number 939,690, pending in the 174th
District Court of Hararis County, Texas, or
alternatively, to compel the Harris County District Clerk=s office to file his petition for
writ of habeas corpus.[1]  Relator has not
demonstrated he is entitled to the mandamus relief requested.
Accordingly, we deny relator=s petition for writ of mandamus.
PER CURIAM




Petition Denied
and Memorandum Opinion filed June 19, 2003.
Panel consists of
Chief Justice Brister and Justices Fowler and Edelman. 
 




[1]  Relator filed a petition for writ of habeas corpus under
article 11.07 of the Texas Code of Criminal Procedure, which concerns post-conviction
habeas petitions.